ORDER
Tsoucalas, Judge:
In accordance with the decision (Nov. 29, 1995) and mandate (Dec. 4,1995) of the United States Court of Appeals for the Federal Circuit, Appeal No. 95-1142, remanding this case with instructions, it is"
ORDERED that the judgment of this Court in Torrington Company v. United States, 18 CIT 1017, 866 F. Supp. 581 (1994), to the extent that it affirmed the Department of Commerce, International Trade Administration’s (“Commerce”) Commerce’s Final Results of Redetermination Pursuant to Court Remand, The Torrington Company v. United States, 17 CIT 922, 832 F. Supp. 379 (1993), in which Commerce adjusted for Germany’s value added tax (“VAT”) by adding to United States price (•“USP”) the result of multiplying Germany’s tax rate by the price of the United States merchandise calculated at the same point in the chain of commerce as where Germany’s tax was applied to home market sales and adjusted the USP tax adjustment and the amount of tax included in FMV is vacated; and it is further
Ordered that, as Commerce has informed the Court that it now wishes to return to the tax-neutral methodology that was found by the appellate court to be reasonable in Federal-Mogul Corp. v. United States, 63 F.3d 1572 (Fed. Cir. 1995), this case is remanded to Commerce to recalculate the final dumping margins at issue by implementing the change in tax adjustment methodology based on the amount of foreign tax, rather than tax rate, to establish the dumping margins; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.